Name: Commission Regulation (EEC) No 1124/77 of 27 May 1977 redefining the destination zones for export refunds or levies and for certain export licences for cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 5 . 77 Official Journal of the European Communities No L 134/53 COMMISSION REGULATION (EEC) No 1124/77 of 27 May 1977 redefining the destination zones for export refunds or levies and for certain export licences for cereals and rice cular nature of the malt market ; whereas a set of zones should be laid down specifically for malt ; Whereas in the interests of clarity Regulation (EEC) No 306/76 should be repealed and the measures contained therein re-enacted in this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (*), as last amended by Regulation (EEC) No 31 38/76 (2 ), and in particular Articles 12 (2), 16 (6) and 19 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice (3 ), and in particular Articles 17 (6) and 21 (3) thereof, Whereas Commission Regulation (EEC) No 306/76 of 12 February 1976 redefining the destination zones for export refunds or levies on cereals and rice (4 ) defined zones which were distinguished according to the characteristics of the markets in cereals , flour and rice ; Whereas, under Article 9a ( 1 ) of Commission Regula ­ tion (EEC) No 2042/75 of 25 July 1975 on special detailed rules for the application of the system of import and export licences for cereals and rice (5 ), as last amended by Regulation (EEC) No 2824/76 (6), the geographical groupings referred to in Regulation (EEC) No 306/76 have been applied to malt export licences with a long period of validity ; whereas the geographical groupings currently set out in Regulation (EEC) No 306/76 have proved unsuitable for the parti ­ The destination zones to be used for the differentia ­ tion of export refunds or levies shall be as set out in Annex I hereto in respect of products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 and in Article 1 (a) and (b) of Regulation (EEC) No 1418/76 . Article 2 The destination zones to be used for export licences issued under Article 9a of Regulation (EEC) No 2042/75 shall be as set out in Annex II hereto . Article 3 This Regulation shall enter into force on 1 June 1977 . Regulation (EEC) No 306/76 is hereby repealed . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 May 1977. For the Commission Finn GUNDELACH Vice-President (  ) OJ No L 281 , 1 . 1 1 . 197.5 , p . 1 . ( 2 ) OJ No L 354, 24 . 12 . 1976 , p . 1 . ( J ) OJ No L 166, 25 . 6 . 1976 , p . 1 . (4 ) OJ No L 38 , 13 . 2 . 1976, p . 14 . ( 5 ) OJ No L 213 , 1 1 . 8 . 1975, p . 5 . (6) OJ No L 325 , 24 . 11 . 1976 , p . 5 . No L 134/54 Official Journal of the European Communities 28 . 5 . 77 ANNEX I ZONE I Namibia (South West Africa) Azores (a) Libya Egypt Israel Lebanon Syria Cyprus Turkey Madeira Canary Islands Spanish Sahara Cape Verde Islands Guinea Bissau Islands of the Gulf of Guinea Angola St . Helena and dependencies Liberia (b) Morocco Algeria Tunisia (c) Jordan (d) Malta Youslavia Greece Albania ZONE II (a) Poland Soviet Union (Baltic ports) Equatorial Guinea (b) Republic of South Africa Botswana Lesotho Swaziland Zambia Rhodesia Malawi Mozambique Tanzania Kenya Rwanda Burundi Uganda Somalia Madagascar Comoros Mauritius (b) Norway Sweden Finland Faroe Islands Iceland ZONE III (a) Czechoslovakia Hungary (b) Romania Bulgaria ZONE VI Sudan EthiopiaSoviet Union (Black Sea ports) ZONE IV French Territory of the Afars and Issas Countries and territories of the Arabian Peninsula Iraq Iran (a) Mexico, countries and territories of Central America (b) Greater and Lesser Antilles , Bahamas and Bermuda (c) Countries and territories of South America (Atlantic coast) (d) Countries and territories of South America (Pacific coast) ZONE VII (a) Afghanistan PakistanZONE V India (including Sikkim) Nepal Sri Lanka Bangladesh Burma (a) Mauritania Senegal Guinea Ivory Coast Benin Togo Mali Islands of Indian Ocean (other than Madagascar, the Comoros and Mauritius) Bhutan Upper Volta Niger Central African Republic Congo Chad Cameroon (b) Thailand Cambodia Laos Japan Indonesia Malaysia Philippines (c) Other countries and territories of Asia and Australasia Australia Zaire Gambia Sierra Leone Ghana Nigeria New Zealand 28 . 5 . 77 Official Journal of the European Communities No L 134/55 ANNEX II ZONE C  Morocco ZONE A  Iceland  Finland  Algeria  Faroe Islands  Tunisia  Libya  Norway  Sweden  Austria  Switzerland  Liechtenstein  Spain  Portugal  Egypt  Israel  Lebanon  Syria  Jordan  Iraq  Iran  Azores  Countries and territories of the Arabian Penin ­ sula ZONE D  Madeira  Canary Islands  Greece  Malta  Cyprus  Turkey ZONE B  Other countries and territories of Africa including St. Helena and dependencies, Madagascar, the Comoros and Mauritius ZONE E  Soviet Union  Other countries and territories of Asia and Autralasia  Islands of the Indian Ocean (other than Madagascar, the Comoros and Mauritius)  Poland  East Germany ZONE F  Czechoslovakia  Hungary  Romania  Bulgaria  Yugoslavia  Albania  Countries and territories of North America ZONE G  West Indies  Mexico, countries and territories of Central and South America